Citation Nr: 1432248	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1976 to March 1977.

These matters come before the Board of Veterans' Appeals (the Board) from two December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing in her February 2011 VA Form 9.  She was scheduled for one in April 2013; however, a review of the record indicates that the Veteran may have not received notice of the scheduled hearing.  Specifically, there are several addresses of record and several pieces of returned mail.  As the Veteran has not been afforded a hearing as she requested, it is appropriate to remand this case for due process reasons for both claims.

Accordingly, the case is REMANDED for the following actions:

Clarify the Veteran's address, and schedule the Veteran for a hearing before a Veterans Law Judge at her local RO.  While the Veteran has requested a Travel Board hearing, she should be notified of her option for a videoconference hearing, which may offer a more prompt timeframe.  Notify her of the scheduled hearing at the latest address of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



